Citation Nr: 1146299	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating beyond 10 percent for bilateral defective hearing prior to August 2011 and beyond 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1952 to February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim. A complete transcript is of record. 

In July 2011, the Board remanded this claim for additional development.  
The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

In an August 2010 statement the Veteran's representative has argued that the Veteran has dizziness and vertigo related to his hearing loss.  The issue of secondary service connection for dizziness and vertigo has not been adjudicated by the RO and is referred to the RO for the appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has level III hearing in the right ear and level I in the left ear in November 2006 and level IV hearing in the right ear and level II hearing in the left ear in July 2009.  He had Level III hearing in the right ear and Level IV hearing in the left ear on private evaluation in March 2011.  
  

2.  From August 2011, the Veteran has level VI hearing in the right ear and level VII in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating beyond 10 percent for bilateral defective hearing have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records, and private treatment records, and he was afforded VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination in this case is adequate upon which to base a decision.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's bilateral hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Initial Rating 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Board has considered the statements of the Veteran as to the extent of his current symptoms, as he is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for a higher rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494.  

Evaluations of defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2011). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011). 

The Evidence

Private records show that the Veteran was seen in April 2005.  Left ear hearing loss was noted as 45 decibels at 1000 hertz, 40 at 2000 hertz, 60 at 3000 hertz, and 65 at 4000 hertz.  Right ear hearing loss was noted as 55 at 1000 hertz, 60 at 2000 hertz, 65 at 3000 hertz and 75 at 4000 hertz.  

The Veteran was examined by VA in November 2006.  The claims file was reviewed.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
65
75
LEFT
35
45
30
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  Sensorineural hearing loss was diagnosed.  This results in level III hearing in the right ear and level I hearing in the left ear.  

The Veteran was examined by VA in July 2009.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
70
75
LEFT
40
50
30
55
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  This results in level IV hearing in the right ear and level II hearing in the left ear. 

Private records show that he was treated in March 2011.  Left ear hearing loss was noted as 50 decibels at 500 hertz, 55 decibels at 1000 hertz, 40 at 2000 hertz, 70 at 3000 hertz, and 80 at 4000 hertz.  Right ear hearing loss was noted as 35 at 500 hertz, 65 at 1000 hertz, 70 at 2000 hertz, 75 at 3000 hertz and 80 at 4000 hertz.  Speech recognition ability was 90 percent in the right ear and 80 percent in the left ear.  This results in Level III hearing in the right ear and Level IV hearing in the left ear.  

The Veteran was examined by VA in August 2011.  The claims file was reviewed.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
70
70
75
85
LEFT
50
55
45
70
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 58 percent in the left ear.  This results in level VI hearing in the right ear and level VII hearing in the left ear.  

A review of the audiometric examinations prior to August 2011, both VA and private, and using the speech discrimination scores from the audiograms, the findings correlate to level III hearing in the right ear and level I in the left ear in November 2006 and correlates to level IV hearing in the right ear and level II hearing in the left ear in July 2009.  He has Level III hearing in the right ear and Level IV hearing in the left ear on private examination in March 2011.  38 C.F.R. § 4.85, Table VI (2011).  This results in no more than a 10 percent rating for the disability.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).  

From August 2011, using the speech discrimination scores from the VA audiogram, the findings correlate to level VI hearing in the right ear and level VII in the left ear.  38 C.F.R. § 4.85, Table VI (2011).  This results in no more than a 30 percent rating for the disability from this time on.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (2011).   

The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 10 percent rating prior to August 2011 and in a 30 percent rating thereafter.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at 455.  Here, the VA examiners noted the functional effects that the Veteran reported.  The Veteran has not alleged any prejudice caused by a deficiency in any VA examination here.  The Board finds that the VA examination reports are thorough and supported by VA outpatient treatment records and therefore, adequate upon which to base a decision.  

Further while the Veteran has pointed out that he has to wear hearing aids and while it is noted that the Veteran has been fitted with hearing aids, the evaluations derived from the rating schedule are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86. 

Consequently, based on the results of the examination of the records, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 10 percent rating prior to August 2011 and no more than 30 percent thereafter.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is no evidence that the Veteran is presently unemployable.  The Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his bilateral hearing loss prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.  The Board notes that a claim for a TDIU is not raised by the record.  

Other Considerations 

The Board has considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that referral is not appropriate in this case.  This disability has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An initial rating beyond 10 percent for bilateral defective hearing prior to August 2011 and beyond 30 percent thereafter is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


